UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7638


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WALTER HAYWOOD WILLOUGHBY, a/k/a Big Walt,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:99-cr-00024-FDW-6; 3:13-cv-00493-FDW)


Submitted:   February 27, 2014               Decided:   March 4, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Walter Haywood Willoughby, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Walter Haywood Willoughby seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2255 (2012) motion as

successive.        The    order   is     not     appealable        unless    a     circuit

justice    or    judge   issues   a     certificate      of    appealability.          28

U.S.C. § 2253(c)(1)(B) (2012).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable      jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.   Cockrell,        537   U.S.     322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Willoughby       has     not       made       the     requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                            2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3